United States Securities and Exchange Commission Washington, D.C.20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 26, KL ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-145183 39-2052941 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 306 East Saint Joseph Street, Suite 200 Rapid City, South Dakota 57701 (Address, including zip code, of principal executive offices) Registrant's telephone number, including area code:(605) 718-0372 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition KL Energy Corp.(OTC BB: KLEG)has announced that, through new plant engineering and improvement of bio-chemical processes KL Energy has been able to increase its overall glucose recovery rate by 56% per dry ton of wood while simultaneously reducing its enzyme rate by 22%. Testing for glucose recovery rate and enzyme levels was successfully completed at KL Energy’s feedstock testing facility The Press Release is attached as exhibits to this Current Report. Item 9.01 Financial Statements and Exhibits (d)Exhibits Number Description 99.1 Press Release dated November 26, 2008 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, KL Energy Corporation has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. . KL Energy Corporation Dated: November26, 2008 By: /s/Randy Kramer Randy Kramer President and Chief Executive Officer Chief Financial Officer Exhibit
